OPINION — AG — "THE SALARY OF EACH OF THE OFFICIAL COURT REPORTERS OF THE DISTRICT COURTS AND SUPERIOR COURTS OF THE STATE OF OKLAHOMA SHALL BE THREE THOUSAND DOLLARS PER ANNUM, PAYABLE MONTHLY, OUT OF THE STATE TREASURY; AND, IN ADDITION THERETO, THE SUM OF NOT TO EXCEED $2,400.00 PER ANNUM SHALL BE PAID SAID OFFICIAL COURT REPORTER MONTHLY FROM THE COURT FUNDS OF THE COUNTIES COMPRISING EACH REPORTER'S JUDICIAL DISTRICT IN THE PROPORTION THAT THE POPULATION OF EACH OF SAID COUNTIES, ACCORDING TO THE LAST FEDERAL CENSUS, BEARS TO THE POPULATION OF THE DISTRICT, AT THE DISCRETION OF THE COUNTY JUDGE, COUNTY ATTORNEY, AND DISTRICT JUDGE OR A MAJORITY THEREOF, OF THE RESPECTIVE COUNTIES AFFECTED; * * * IS THIS A VIOLATION OF ARTICLE V, SECTION 55?" — NEGATIVE CITE: 20 Ohio St. 1963 Supp., 109 [20-109] 20 O.S.H. 109 (FRED HANSEN)